REVOLVING LINE OF CREDIT NOTE $50,000,000 Bellevue, Washington September 27, 2007 FOR VALUE RECEIVED, the undersigned INTERMEC, INC. ("Borrower") promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank") at its office at 205 108th Avenue, NE, Suite 600, Bellevue, Washington 98004, or at such other place as the holder hereof may designate, in lawful money of the United States of America and in immediately available funds, the principal sum of Fifty Million Dollars ($50,000,000), or so much thereof as may be advanced and be outstanding, with interest thereon, to be computed on each advance from the date of its disbursement as set forth herein. DEFINITIONS: As used herein, the following terms shall have the meanings set forth after each, and any other term defined in this Note shall have the meaning set forth at the place defined: (a) “Applicable Rate” has the meaning defined in the Credit Agreement. (b)“Business Day” means any day except a Saturday, Sunday or any other day on which commercial banks in California are authorized or required by law to close. (c) “Credit Agreement” means that certain Credit Agreement between Borrower and Bank dated as of September 27, 2007, as amended from time to time. (d) “Fixed Rate Term” means a period commencing on a Business Day and continuing for 1, 2, 3 or 6 months, as designated by Borrower, during which all or a portion of the outstanding principal balance of this Note bears interest determined in relation to LIBOR; provided however, that no Fixed Rate Term may be selected for a principal amount less than One Hundred Thousand Dollars ($100,000); and provided further, that no Fixed Rate Term shall extend beyond the scheduled maturity date hereof.If any Fixed Rate Term would end on a day which is not a Business Day, then such Fixed Rate Term shall be extended to the next succeeding Business Day. (e)
